DETAILED ACTION
In response to remarks filed on 29 September 2021
Status of Claims
Claims 1-20 are pending;
Claims 1, 9 and 17 are currently amended;
Claims 2-8, 10-16 and 18-20 were previously presented;
Claims 1-20 are rejected herein.
Response to Arguments
Applicant’s arguments filed on 29 September 2021 have been fully considered and they are moot since a new reference has been introduced to address the new limitation presented by applicant.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-13 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rehbein (U.S. Patent No. 4,171,841) in view of Meyers (U.S. Patent Application Publication No. 2006/0099838) and Crookston et al (U.S. Patent Application Publication No. 2010/0215424).
As to Claim 1, Rehbein discloses a pinned connection assembly comprising:
A first rigging component (#3) having an end with at least one coupling aperture (#7) and at least one retention aperture (#9) that is transverse to the coupling aperture;
A second rigging component (#5) having an end with at least one coupling aperture (Aperture that receives rigging pin #4);
A rigging pin (#4) inserted through the coupling apertures of the first and second rigging components, the rigging pin having an end with a retention groove (Groove of #4 that engages locking pin #8);
A locking pin (#8) inserted through the retention aperture (#9) of the first rigging component (#3) and through the retention groove of the rigging pin (#4).
However, Rehbein is silent about the locking pin having an end with at least one multi-directional locking groove; and a lock having a moveable end, a key for engaging the multidirectional locking groove of the locking pin, and a spring member compressed between the key and moveable end. Meyers discloses a locking pin (#1) having an end with at least one multi-directional locking groove (#5); and a lock (#8) having a moveable end, a key (#12) for engaging the multidirectional locking groove of the locking pin, and a spring member (#6) compressed between the key and moveable end. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the locking pin have an end with at least one multi-directional locking groove; and to provide a lock having a moveable end, a key for engaging the multidirectional locking groove of the locking pin, and a spring member compressed between the key and moveable end. The motivation would have been to further secure the locking pin to avoid disengagement of parts. 
Furthermore, Rehbein as modified (See above paragraph) is silent about the lock having a housing. Crookston provides a teaching showing a lock having a housing (#12) containing a movable end (#36), a key (#16a) and a spring (#32) compressed between the key and movable end. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a lock having a housing containing a moveable end, a key for engaging the multidirectional locking groove of the locking pin, and a spring member compressed between the key and moveable end. The motivation would have been to provide protection to the lock elements against weathering. Accordingly, Rehbein as modified teaches the locking pin having an end with at least one multi-directional locking groove; and a lock having a housing containing a moveable end, a key for engaging the multidirectional locking groove of the locking pin, and a spring member compressed between the key and moveable end.
Claim 2, Rehbein discloses the invention of Claim 1 (Refer to Claim 1 discussion). Rehbein as modified also teaches wherein the multidirectional locking groove comprises a guide portion (#4) extending axially from the end of the locking pin; a transition portion (#18) extending circumferentially from the guide portion; and a locking portion (#22) extending axially toward the end of the locking pin from the transition portion.
As to Claim 3, Rehbein discloses the invention of Claim 2 (Refer to Claim 2 discussion). Rehbein as modified also teaches wherein the transition portion has a first width coinciding with the guide portion and a second width coinciding with the locking portion, the second width being wider than the first width (Figures 4 and 5).
As to Claim 4, Rehbein discloses the invention of Claim 3 (Refer to Claim 3 discussion). Although Rehbein is silent about wherein the transition portion includes a slanted side wall disposed at an angle of about 75 degrees to about 85 degrees from a longitudinal axis of the locking pin, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention, to contrive any number of desirable ranges for the angle limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
As to Claim 5, Rehbein discloses the invention of Claim 2 (Refer to Claim 2 discussion). Although Rehbein as modified is silent about wherein a length of the locking portion is about 75 percent of a length of the guide portion, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention, to contrive any number of desirable ranges for the length limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
As to Claim 9, Rehbein discloses a pinned connection assembly comprising:
A first rigging component (#3) having an end with at least one coupling aperture (#7);
A second rigging component (#5) having an end with at least one coupling aperture (Aperture that receives rigging pin #4);
A rigging pin (#4) inserted through the coupling apertures of the first and second rigging components.

Furthermore, Rehbein as modified (See above paragraph) is silent about the lock having a housing. Crookston provides a teaching showing a lock having a housing (#12) containing a movable end (#36), a key (#16a) and a spring (#32) compressed between the key and movable end. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a lock having a housing containing a moveable end, a key for engaging the multidirectional locking groove of the locking pin, and a spring member compressed between the key and moveable end. The motivation would have been to provide protection to the lock elements against weathering. Accordingly, Rehbein as modified teaches the locking pin having an end with at least one multi-directional locking groove; and a lock having a housing containing a moveable end, a key for engaging the multidirectional locking groove of the locking pin, and a spring member compressed between the key and moveable end.
As to Claim 10, Rehbein discloses the invention of Claim 9 (Refer to Claim 9 discussion). Rehbein as modified also teaches wherein the multidirectional locking groove comprises a guide portion (#4) extending axially from the end of the locking pin; a transition portion (#18) extending circumferentially from the guide portion; and a locking portion (#22) extending axially toward the end of the locking pin from the transition portion.
Claim 11, Rehbein discloses the invention of Claim 10 (Refer to Claim 10 discussion). Rehbein as modified also teaches wherein the transition portion has a first width coinciding with the guide portion and a second width coinciding with the locking portion, the second width being wider than the first width (Figures 4 and 5).
As to Claim 12, Rehbein discloses the invention of Claim 11 (Refer to Claim 11 discussion). Although Rehbein is silent about wherein the transition portion includes a slanted side wall disposed at an angle of about 75 degrees to about 85 degrees from a longitudinal axis of the locking pin, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention, to contrive any number of desirable ranges for the angle limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
As to Claim 13, Rehbein discloses the invention of Claim 10 (Refer to Claim 10 discussion). Although Rehbein as modified is silent about wherein a length of the locking portion is about 75 percent of a length of the guide portion, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention, to contrive any number of desirable ranges for the length limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
As to Claim 17, Rehbein discloses a method of assembling a pinned connection assembly comprising first (#3) and second (#5) rigging components each having coupling apertures (#7, Aperture in #5 that receives rigging pin #4), the first rigging component (#3) having a retention aperture (#9) transverse to the coupling aperture, a rigging pin (#4) having a retention groove (Groove of #4 that engages locking pin #8), and a locking pin (#8), the method comprising:
Inserting the rigging pin (#4) through the coupling apertures of the first (#3) and second (#5) rigging components;
Inserting the locking pin (#8) through the retention aperture (#8) of the first rigging component (#3) and the retention groove of the rigging pin (#4).
However, Rehbein is silent about a locking pin having a multi-directional locking groove, and a lock having a spring member and a key, placing the lock on the locking pin so that the key is received in 
Furthermore, Rehbein as modified (See above paragraph) is silent about the lock including a housing containing the spring member and the key. Crookston provides a teaching showing a lock having a housing (#12) containing a key (#16a) and a spring member (#32). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a lock having a housing containing the spring member and the key. The motivation would have been to provide protection to the lock elements against weathering. Accordingly, Rehbein as modified teaches the locking pin having an end with at least one multi-directional locking groove; and a lock having a housing containing a moveable end, a key for engaging the multidirectional locking groove of the locking pin, and a spring member compressed between the key and moveable end. Accordingly, Rehbein as modified teaches a locking pin having a multi-directional locking groove, and a lock having a spring member and a key, placing the lock on the locking pin so that the key is received in the multi-directional locking groove; 
As to Claim 18, Rehbein discloses the invention of Claim 17 (Refer to Claim 17 discussion). Rehbein as modified also teaches wherein the multidirectional locking groove comprises a guide portion (#4) extending axially from the end of the locking pin; a transition portion (#18) extending circumferentially from the guide portion; and a locking portion (#22) extending axially toward the end of the locking pin from the transition portion.
As to Claim 19, Rehbein discloses the invention of Claim 18 (Refer to Claim 18 discussion). Rehbein as modified also teaches wherein the transition portion has a first width coinciding with the guide portion and a second width coinciding with the locking portion, the second width being wider than the first width (Figures 4 and 5).
As to Claim 20, Rehbein discloses the invention of Claim 18 (Refer to Claim 18 discussion). Rehbein as modified also teaches wherein the step of compressing moves the key (#12) through the guide portion of the multi-directional locking groove (#5); the step of rotating moves the key through the transition portion of the multi-directional locking groove; and the step of releasing allows the spring member (#6) to expand, thereby moving the key into the locking portion of the multidirectional locking groove.
Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rehbein (U.S. Patent No. 4,171,841) in view of Meyers (U.S. Patent Application Publication No. 2006/0099838) and Crookston et al (U.S. Patent Application Publication No. 2010/0215424); and further in view of Rieger (U.S. Patent No. 3,974,641).
As to Claim 6, Rehbein discloses the invention of Claim 1 (Refer to Claim 1 discussion). However, Rehbein as modified is silent about wherein the at least one retention groove of the rigging pin is a circumferential groove. Rieger discloses wherein the at least one retention groove (#17) of a rigging pin (#15) is a circumferential groove. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the at least one retention groove of the 
As to Claim 14, Rehbein discloses the invention of Claim 9 (Refer to Claim 9 discussion). However, Rehbein as modified is silent about wherein the at least one retention groove of the rigging pin is a circumferential groove. Rieger discloses wherein the at least one retention groove (#17) of a rigging pin (#15) is a circumferential groove. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the at least one retention groove of the rigging pin a circumferential groove. The motivation would have been to ensure continuous engagement of the locking pin with the groove even if the rigging pin rotates.
Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rehbein (U.S. Patent No. 4,171,841) in view of Meyers (U.S. Patent Application Publication No. 2006/0099838) and Crookston et al (U.S. Patent Application Publication No. 2010/0215424); and further in view of Lunn et al (U.S. Patent No. 8,104,988).
As to Claim 7, Rehbein discloses the invention of Claim 1 (Refer to Claim 1 discussion). However, Rehbein as modified is silent about wherein the rigging pin comprises a flange end with a flange; the coupling aperture of the first rigging component has a counterbore shaped to receive the flange of the rigging pin. Lunn discloses a rigging pin (#12) comprising a flange end with a flange (#28); a coupling aperture (#23) of a first rigging component (#10) with a counterbore (#26) shaped to receive the flange of the rigging pin. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the rigging pin with a flange end with a flange; and provide the coupling aperture of the first rigging component with a counterbore shaped to receive the flange of the rigging pin. The motivation would have been to further securing the rigging pin in place.
As to Claim 15, Rehbein discloses the invention of Claim 9 (Refer to Claim 9 discussion). However, Rehbein as modified is silent about wherein the rigging pin comprises a flange end with a flange; the coupling aperture of the first rigging component has a counterbore shaped to receive the flange of the rigging pin. Lunn discloses a rigging pin (#12) comprising a flange end with a flange (#28); a coupling aperture (#23) of a first rigging component (#10) with a counterbore (#26) shaped to receive the flange of the rigging pin. At the time of the effective filing date of the invention, it would have been obvious .
Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rehbein (U.S. Patent No. 4,171,841) in view of Meyers (U.S. Patent Application Publication No. 2006/0099838) and Crookston et al (U.S. Patent Application Publication No. 2010/0215424); and futher in view of Campbell et al (U.S. Patent Application Publication No. 2013/0047410).
As to Claim 8, Rehbein discloses the invention of Claim 1 (Refer to Claim 1 discussion). However, Rehbein is silent about wherein the rigging pin further comprises a lifting system comprising a bail and an attachment portion. Campbell discloses wherein a rigging pin with a lifting system (#27) comprising a bail and an attachment portion. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the rigging pin with a lifting system comprising a bail and an attachment portion. The motivation would have been to take out the rigging pin easier. 
As to Claim 16, Rehbein discloses the invention of Claim 1 (Refer to Claim 1 discussion). However, Rehbein is silent about wherein the rigging pin further comprises a lifting system comprising a bail and an attachment portion. Campbell discloses wherein a rigging pin with a lifting system (#27) comprising a bail and an attachment portion. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the rigging pin with a lifting system comprising a bail and an attachment portion. The motivation would have been to take out the rigging pin easier.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/             Primary Examiner, Art Unit 3678